Opinion issued August 14, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00482-CV
                            ———————————
                     ATI ENTERPRISES, INC., Appellant
                                         V.
              WEINGARTEN REALTY INVESTORS, Appellee



                    On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-58785


                          MEMORANDUM OPINION

      The appellants have filed an “agreed” motion to dismiss this appeal,

representing that the parties have reached a settlement of the matter and requesting

that we dismiss the appeal with each party bearing its own costs. See TEX. R. APP.

P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion to dismiss the appeal, with costs taxed

against the party incurring same. See TEX. R. APP. P. 42.1(a)(1), (d). We dismiss all

other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                         2